UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1596


BARRY J. BLUEFELD,

                    Plaintiff - Appellant,

             v.

BARRY S. COHEN; JOEL S. MEISEL; DAVID COHEN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:15-cv-02857-PX)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Barry J. Bluefeld, Appellant Pro Se.         Matthew D. Matkov, SALTZ MATKOV PC,
Wayne, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Barry J. Bluefeld appeals from the district court’s order dismissing his civil action

filed against the directors and officers of a corporation in which he is a shareholder. We

have reviewed the record as well as the district court’s opinion and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Bluefeld v.

Cohen, No. 8:15-cv-02857-PX (D. Md. Apr. 27, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2